DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 01/18/22.
Claims 48-62 have been added.
Claims 1-25 were previously been canceled.
Claims 26-33 and 42-27 have been canceled. 
Claims 34-41, 48-62 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of Group III, Claims 34-41 in originally filed claims in
the reply filed on 01/18/2022, is acknowledged.

Claim Objections
Claims 34, 48, 56 are objected to because of the following informalities:  the first limitation in each independent claim introduces “one or more applications” but subsequently uses “the applications” in this same limitation, rather than “the one or more applications” to provide the correct antecedent basis, as recited by the other limitations   Appropriate correction to include “the one or more applications” is required.


Double Patenting

Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 39. Claim 54 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 53. Claim 61 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 60. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Drawings
The drawings are objected to because Figures 4, 6, 7, 8, 9, 11-21, 26-28 contain portions or text that are blurry and/or illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 34-41, 48-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 34, 48, 56 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites “add additional potential users of the one or more applications to the approved provider list after a predetermined time period.” The Applicant has provided no disclosure of how additional potential users/which potential users are added to the approved provider list after the time period. Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification only states, at page 5 lines 22-24, that “the app takes an action when a previously specified event occurs, such as when…a certain amount of time has passed”.  This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent claims 35-41, 49-55, 57-62 inherit the deficiency of their respective parent claims, and are subsequently rejected. 
Claims 34-41, 48-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 34, 48, 56 contain recitation of “approved users” which renders the claim indefinite. The specification/drawings appear to have no instance of “approved user” or “approved users”.  The claim language only discloses that the “approved provider list” is a subset of the provider list.  As such, it is unclear what an approved user is approved to do.  Fig. 29 shows “indicated users” who have permission to use the app.  For purposes of examination, “approved users” is being interpreted to mean a subset of users who have access to the application (e.g., users who are approved or permitted to have access to use the application). 
Claims 34, 48, 56 contain recitation of “potential users” which renders the claim indefinite. The specification appears to have no instance of “potential user” / “potential users” and it is unclear how it is determined which individuals may be “potential” users or which individuals are classified as “potential users”.  For purposes of examination, it is being interpreted as an individual who may use the application.  
Dependent claims 35-41, 49-55, 57-62 inherit the deficiency of their respective parent claims, and are subsequently rejected. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 56-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The claims do not fall within at least one of the four categories of patient eligible subject matter because claim 56 (and its corresponding dependent claims) encompass a transitory computer-readable storage medium given the claim’s broadest reasonable interpretation in light of page 9 lines 7-27 of specification. Such media have been held to be ineligible subject matter under 35 U.S.C. 101. See In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007). It is suggested that claims 56 and corresponding dependent claims be amended to recite “a non-transitory computer storage media” to overcome this rejection.
Claims 34-41, 48-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.   
Claims 34-41, 48-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a system (claims 34-41) and method (claims 48-55),  If amended to contain the limitation “non-transitory computer readable media”, claims 56-62 would recite subject matter within a statutory category as a non-transitory computer readable medium.  (Step 1: Yes).  
These limitations of Claim 34, as drafted, under the broadest reasonable interpretation, are directed to methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from being methods of organizing human activity.  For example, but for the “one or more applications…the applications being configured to” language, the limitation access an EHR data source, under its broadest interpretation in the context of this claim, is understood to be an individual accessing EHR data. For example, but for the “a server, the server configured to” language, the limitation access the allow only potential users of the one or more applications included in the approved provider list to access the one or more applications, under its broadest reasonable interpretation in the context of this claim, is understood to be one user granting permission to only certain users included in an approved list to access one or more applications. The limitation add additional potential users of the one or more applications to the approved provider list after a predetermined time period, under its broadest reasonable interpretation in the context of this claim, is understood to be an individual adding potential users to an approved list after a certain amount of time has passed, but for recitation of “the server being further configured to”.  Independent Claim 48 contains the same or substantially similar limitations and the discussion above is equally applicable to Claim 48.  Independent claim 56 contains substantially similar limitations, and the discussion above is applicable to Claim 56. Examiner notes that Claim 56 does not contain recitation of generic computer components (e.g. “the server configured to”), and is purely directed to methods of organizing human activity. 
If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to follow a set of instructions to access one or more applications and provider lists, allow access to the applications to individuals in an approved list, and add potential users to the approved list after a (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 35, 49, 57 reciting particular aspects of alter the provider list and approved provider list to include only the specified one or more providers, which is understood to be an individual updating a list of providers but for recitation of “the server configured to”; claim 36, 50, 58, reciting particular aspects of alter the provider/approved provider list to include only the providers belonging to the one or more healthcare departments, which is understood to be an individual updating a list of providers, but for recitation of “the server being configured to”; claim 37, 51, 59, reciting particular aspects of allow none of the providers in the provider list to access the application after the time period has elapsed, which is understood to be an individual preventing others from accessing an application after a specific time, but for recitation of “the server configured to”; claim 38, 52, reciting particular aspects of add additional potential users of the one or more applications to the approved provider list after receiving the information specifying the application is approved by a hospital system, which is understood to be an individual adding users to an approved provider list after being notified the application is approved by a hospital system).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a server” and “one or more applications” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 8 lines 7-27, see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as “a provider list, the provider list including potential users of the one or 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 35-38, 49-52, 57-59, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 35-41, 49-55, 57-62, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as accessing one or more applications, a provider list and approved provider list; allowing only potential users in the approved list to access the one or more applications; adding additional potential users to the approved list after a time period, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Claims 35-41, 49-55, 57-62).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)

Dependent claims 35-41, 49-55, 57-62, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 34-41, 48-62 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 41, 48, 55, 56, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hegstad et. al. (US Publication 20150012838A1) in view of Shuvali et. al. (US Publication 20180203684A1), further in view of Powell (US Publication 20130304504A1). 

Regarding Claim 34, Hegstad teaches the following: 
a provider list, the provider list including potential users of the one or more applications ([0045] “The beta users 134 may be selected from a current group of customers of provider 110, or current users 132 of the native application provided by application system 112”; [0046] “application system 112 may select the beta users 134 according to any number of criteria. For example, the beta users 134 may be chosen from the most frequent users of a current version of the native application, or may be chosen based on particular 
an approved provider list, the approved provider list being a subset of the provider list ([0045] “In step 505, application system 112 identifies a select group of beta users 134 to test beta features of the native application. In one embodiment, the select group of beta users 134 is a subset of all users 132” – a “select group of beta users” reads on “approved list” as the beta users have been chosen from a larger subset of all users); 
a server, the server configured to access the one or more applications, the provider list, and the approved provider list ([0037] “application system 112 may include a content server 320, an authentication server 330, and a database 340. According to some embodiments, content server 320 may comprise one or more web servers or similar computing devices that generate, maintain, and provide websites or web content consistent with disclosed embodiments”), 
the server being further configured to allow only potential users of the one or more applications included in the approved provider list to access the one or more applications ([0007] “When executed by the processor, the stored instructions may cause the processor to receive a signal from a service provider, the signal including information indicating test group membership data. The mobile device may also be configured to determine, based on at least the received signal, whether the user is a member of a test group and enable access to a first set of functions in the mobile application after the user is determined to be one of the members of the test group. The first set of functions may unavailable to non-members of the test group” – being a “member of a test group” reads on a user being on the “approved list”).  
Hegstad teaches users of an application but does not teach that these users are specifically providers.  Powell teaches a pool of physicians (at [0042]), from which a physician may be selected to be part of a trial (e.g., an approved provider) at [0052]. The prior art of 
Hegstad/Powell do not teach the following, but Shuvali, which is directed to a staged rollout of an application, teaches the following: 
the server being further configured to add additional potential users of the one or more applications to the approved provider list after a predetermined time period ([0010] “Staged rollouts may be used to roll out a new version of an application to, for example, a small number of users as a test prior to releasing the version to all users. In some examples, staged rollouts may include two, three, or an even greater number of groupings, successively releasing a new version of an application to a greater number of users as confidence in the new version grows” – adding users to those approved to access the application; [0026] “a developer may desire that a first segment comprise small group of users, such as users that are known to use new screens or actions in an application and can provide a useful test base, while a second segment may comprise a larger group of users who are less likely to use new screens or actions in the updated application”; [0027] “Users, such as those associated with user devices 102-106, may be assigned to a staged rollout grouping based on the early adopter probability. For example, if the user associated with laptop 102 is known to have a high likelihood of being an early adopter, user 102 may be assigned to first segment 124. If users associated with tablet 104 and smartphone 106 are determined to be less of an early adopter type than user 102, users 104 and 106 may be assigned to a second segment 126. Segment 126 may receive a new version of an application after segment 124, and in some cases, only after the users of segment 124 have validated or fully tested the new version” – rolling out the new version of the application to second segment 126 after the users of the first segment have fully validated or tested the new version is understood to be adding additional users after a predetermined time period).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hegstad/Powell with these teachings of Shuvali, to add additional users to the approved list for an application after a certain amount of time has passed, with the motivation of utilizing a specific group of users in the first round of testing who can provide a useful test base before adding additional users (Shuvali [0026]) and to expose the application to a smaller number of users who will provide more significant feedback than a larger number of random users (Shuvali [0011]). 
Hegstad/Shuvali do not teach the following, but Powell, which is directed to a method of recruiting and matching patients and providers for clinical trials, teaches the following: 
one or more applications, the applications including patient inclusion criteria and an action, the applications being configured to access an EHR data source ([0025] “Various queries can be drafted in the query module 32 and presented to the EDDB database through the QAM 20. In one example, a trial designer can submit a query to the QAM for all individuals having a specific medical condition, such as diabetes. The QAM then searches and retrieves from the EDDB the list of individuals, identified by the unique patient keys, who have diabetes, their medical information, and non-identifying data. The individuals who meet the query criteria are members of what is known as a target group” – query for a specific condition such as diabetes reads on “patient inclusion criteria”; retrieving the list of individuals reads on “an action”; [0003] “searching a database containing a plurality of individual's electronic health records (EHRs)” – accessing an EHR data source. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Powell, to use Hegstad/Shuvali’s teachings in an application specific to the medical field as taught by Powell, with the motivation of defining members of a target group and recruit the desired population (Powell [0002] and [0003]). 

Regarding Claim 48 and Claim 56, Hegstad/Shuvali/Powell teach the limitations of Claim 34. Claims 48 and 56 contain limitations that are the same or substantially similar to the limitations of Claim 34, and the discussion above with respect to Claim 34 is equally applicable to Claims 48 and 56. 

Regarding Claim 41, Hegstad/Shuvali/Powell teach the limitations of claim 34. Hegstad further discloses the server being further configured to receive user input from providers in the approved provider list, the user input including suggestions to improve the application ([0068] “According to the exemplary embodiments, beta testing results may be received (by, for example, application system 112) as feedback from beta users 134… In one embodiment, as shown in FIGS. 9A and 9B, once a new beta feature is installed to client device 130, the native application enables beta user 134 to rate the beta feature and provide specific comments concerning the beta feature and its interaction with the native 

Regarding Claims 55 and 62, Hegstad/Shuvali/Powell teach the limitations of Claim 41. Claims 55 and 62 contain limitations that are the same or substantially similar to the limitations of Claim 41, and the discussion above with respect to Claim 41 is equally applicable to Claims 55 and 62. 

Claims 35, 36, 39, 40, 49, 50, 53, 54, 57, 58, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hegstad et. al. (US Publication 20150012838A1) in view of Shuvali et. al. (US Publication 20180203684A1), further in view of Powell (US Publication 20130304504A1), further in view of Claussenelias et. al. (US Publication 20150278222A1). 

Regarding Claim 35, Hegstad/Shuvali/Powell do not teach the following, but Claussenelias, which is directed to an application for a healthcare provider search to find providers that satisfy certain criteria, does teach: 
the server being further configured to receive user input specifying one or more providers ([0030] “To research a provider according to one embodiment of the present application, a user may select search prompt 204 and use textbox 210 to search the provider by name” – user input specifying a provider); 
and the server being further configured to alter the provider list […and approved provider list…] to include only the specified one or more providers ([0009] “in response to a search query for a particular healthcare provider name conducted using a search engine external to the company website, the user receives a web-based “profile” of a selected healthcare provider matching, or closely matching, the entered search terms”). 
[…and approved provider list…]. As shown above, Hegstad teaches a list of users and approved users (at [0045] and [0046]). The prior art of Claussenelias (a provider list) differs from the claim language only by the substitution of an approved [provider] list in which the approved users are selected from a larger subset of users, as taught by Hegstad. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR Rationale B). 
Hegstad/Shuvali/Powell teach a system that utilizes an application with patient inclusion criteria and an action, the application configured to access an EHR data source, which involves a list of potential users (providers) and a subset of the list of potential users who are approved to participate in using the application, in which additional approved users will be added after a predetermined time period. Hegstad/Shuvali/Powell do not explicitly teach that the system receives user input specifying one or more providers and alters the list to include only the specified one or more providers, but Claussenelias teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Claussenelias to incorporate a search tool to search for one or more providers and filter the list to show only those providers, with the motivation of filtering the providers that satisfy the search (Claussenelias [0034]). 

Regarding Claims 49 and 57, Hegstad/Shuvali/Powell teach the limitations of Claim 35. Claims 49 and 57 contain limitations that are the same or substantially similar to the limitations of Claim 35, and the discussion above with respect to Claim 35 is equally applicable to Claims 49 and 57. 

Regarding Claim 36, Hegstad/Shuvali/Powell do not teach the following, but Claussenelias, which is directed to an application for a healthcare provider search to find providers that satisfy certain criteria, does teach:
the server being further configured to receive user input specifying one or more healthcare departments ([0057] “the service line for a search for “Orthopedic Surgery” may refer to the orthopedic wing/department of the particular hospital associated with the provider”); and 
the server being further configured to alter the provider list and approved provider list to include only the providers belonging to the one or more healthcare departments ([0105] “For example, searching on Orthopedic Surgeons in Denver, Colo. returns a relevant listing of providers who are identified as being Orthopedic Surgeons”).
Claussenelias teaches altering a list to include only the specified one or more providers, but does not teach […and approved provider list…]. As shown above, Hegstad teaches a list of users and approved users (at [0045] and [0046]). The prior art of Claussenelias (a provider list) differs from the claim language only by the substitution of an approved [provider] list in which the approved users are selected from a larger subset of users, as taught by Hegstad. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR Rationale B). 
Hegstad/Shuvali/Powell teach a system that utilizes an application with patient inclusion criteria and an action, the application configured to access an EHR data source, which involves a list of potential users (providers) and a subset of the list of potential users who are approved to participate in using the application, in which additional approved users will be added after a predetermined time period. Hegstad/Shuvali/Powell do not explicitly teach that the system receives user input specifying providers belonging to one or more healthcare departments and alters the list to include only the specified one or more providers, but Claussenelias teaches this. 


Regarding Claims 50 and 58, Hegstad/Shuvali/Powell teach the limitations of Claim 36. Claims 50 and 58 contain limitations that are the same or substantially similar to the limitations of Claim 36, and the discussion above with respect to Claim 36 is equally applicable to Claims 50 and 58.

Regarding Claims 39 and 40, Hegstad/Shuvali/Powell do not teach the following, but Claussenelias, which is directed to an application for a healthcare provider search to find providers that satisfy certain criteria, does teach:
the server being further configured to receive user input specifying traits of a provider ([0030] “To research a provider according to one embodiment of the present application, a user may select search prompt 204 and use textbox 210 to search the provider by name, area of specialty, conditions treated, procedures performed, or textbox 212 to search by city/state. After making the appropriate selection to research a provider, the user may click on “Search” icon 214 to begin the search” – area of specialty, conditions treated, procedures performed, and location are all traits of a provider); and 
the provider list and the approved provider list being further configured to include only providers possessing the specified traits ([0103] “in response to a search for physicians located in Denver, Colo. with an expertise in Knee Arthroscopy, a results list containing two physicians may be produced, The first-ranked physician on the results list may receive the following boosts: Experience boost (e.g., Knee Arthroscopy) +1.5, Degree boost 
Claussenelias teaches altering a list to include only the specified one or more providers, but does not teach […and approved provider list…]. As shown above, Hegstad teaches a list of users and approved users (at [0045] and [0046]). The prior art of Claussenelias (a provider list) differs from the claim language only by the substitution of an approved [provider] list in which the approved users are selected from a larger subset of users, as taught by Hegstad. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR Rationale B). 
Hegstad/Shuvali/Powell teach a system that utilizes an application with patient inclusion criteria and an action, the application configured to access an EHR data source, which involves a list of potential users (providers) and a subset of the list of potential users who are approved to participate in using the application, in which additional approved users will be added after a predetermined time period. Hegstad/Shuvali/Powell do not explicitly teach that the system receives user input specifying one or more traits and alters the list to include only the one or more providers possessing the specified traits, but Claussenelias teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Claussenelias to incorporate a search tool to search for one or more providers with a specified trait and filter the list to show only those providers, with the motivation of filtering the providers that satisfy the search (Claussenelias [0034]). 

Regarding Claims 53-54 and 60-61, Hegstad/Shuvali/Powell teach the limitations of Claims 39-40. Claims 53-54 and 60-61 contain limitations that are the same or substantially similar to the limitations of Claims 39-40, and the discussion above with respect to Claims 39-40 is equally applicable to Claims 53-54 and 60-61.

Claims 37, 51, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hegstad et. al. (US Publication 20150012838A1) in view of Shuvali et. al. (US Publication 20180203684A1), further in view of Powell (US Publication 20130304504A1), further in view of Krishnan et. al. (US Publication 20200183811A1). 

Regarding Claim 37, Hegstad/Shuvali/Powell, do not teach the following, but Krishnan, which is directed to performing and evaluating pilot testing of software, does teach: 
the server being further configured to receive user input including a time period to make the application available ([0045] “the application and/or administrator may determine that 10 days is the maximum amount of time needed to run a pilot test on the software program being tested, and may set this amount, for example at step 230 of method 200. Then, method 300 may determine, at 315, whether or not 10 days has passed since the beginning of pilot testing to decide whether the test should continue or should be stopped”); 
the server being further configured to allow none of the providers in the provider list to access the application after the time period has elapsed ([0045] as shown above teaches a time period to obtain results for a pilot test; [0049] “method 300 may also enable the administrator to choose how to proceed based on the results, at 365. For example, the administrator may choose to expand the pilot test to a larger group, upon which method 300 may return to step 205 of method 200, or the administrator may choose to deploy the software program to the entire organization. Alternatively, when the results are not 
Hegstad/Shuvali/Powell teach a system that utilizes an application with patient inclusion criteria and an action, the application configured to access an EHR data source, which involves a list of potential users (providers) and a subset of the list of potential users who are approved to participate in using the application, in which additional approved users will be added after a predetermined time period. Hegstad/Shuvali/Powell do not explicitly teach that the system receives user input specifying a time period for which the application is available and subsequently does not allow any users to access the application after the time period has elapsed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Krishnan, to specify an amount of time that users can access an application and make the application unavailable after that time period, with the motivation of allotting a sufficient amount of time to perform a pilot test of an application (Krishnan [0045]). 

Regarding Claim 51 and Claim 59, Hegstad/Shuvali/Powell teach the limitations of Claim 37. Claims 51 and 59 contains limitations that are the same or substantially similar to the limitations of Claim 37, and the discussion above with respect to Claim 37 is equally applicable to Claim 51 and 59. 

Claims 38 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hegstad et. al. (US Publication 20150012838A1) in view of Shuvali et. al. (US Publication 20180203684A1), further in view of Powell (US Publication 20130304504A1), further in view of Atreja et. al. (US Publication 20190051388A1). 

Regarding Claim 38, Hegstad/Shuvali/Powell teach the limitations of Claim 34.  Shuvali further teaches adding additional users to an approved list of users who can access an application after a particular condition is fulfilled (e.g., the first set of users have validated or fully tested the application): 
the server being further configured to add additional potential users of the one or more applications to the approved provider list after receiving the information specifying […the application is approved by a hospital system…] (Shuvali [0027] “Users, such as those associated with user devices 102-106, may be assigned to a staged rollout grouping based on the early adopter probability. For example, if the user associated with laptop 102 is known to have a high likelihood of being an early adopter, user 102 may be assigned to first segment 124. If users associated with tablet 104 and smartphone 106 are determined to be less of an early adopter type than user 102, users 104 and 106 may be assigned to a second segment 126. Segment 126 may receive a new version of an application after segment 124, and in some cases, only after the users of segment 124 have validated or fully tested the new version). 
Hegstad teaches a system of testing an application which involves a list of users and a subset of the list of users who are approved to participate in using the application, but does not teach that additional approved users will be added after a predetermined time period.  Shuvali teaches a method of rolling out an application to different groups in stages, which involves releasing it to a larger group after a smaller group has used the application for a predetermined time period. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Shuvali, to add additional users to the approved list for an application after a certain amount of time has passed, with the motivation of utilizing a specific group of users in 
Hegstad/Shuvali/Powell do not teach, but Atreja, which is directed to identifying one or more health care applications in which a search request is received from a user at a remote client device teaches the following: 
the server being further configured to receive user input including information specifying the application is approved by a hospital system ([0078] “the set of filtering criteria includes a requirement that each respective health care application in the set of matching health care applications is approved by a governing body (e.g., the United States Food and Drug Administration) (506). In some embodiments, this requirement is a binary toggle, either the application has been approved or has not been. In this way, the medical practitioner can search for only those applications that have been approved if desired” – reads on “user input specifying the application is approved by a hospital system”; [0021] teaches “In some such embodiments, each respective health care application in the curated subset of health care applications is approved by a sponsor, such as a research university, medical group, or hospital”; therefore, it would have been obvious to substitute approval by a hospital as taught in [0021] for approval by FDA in [0078]); 
[…the application is approved by a hospital system…]  [0021] “each respective health care application in the curated subset of health care applications is approved by a sponsor, such as a research university, medical group, or hospital”
Hegstad/Shuvali/Powell teach a system that utilizes an application with patient inclusion criteria and an action, the application configured to access an EHR data source, which involves a list of potential users (providers) and a subset of the list of potential users who are approved to participate in using the application, in which additional approved users will be added after a predetermined time period. Hegstad/Shuvali/Powell do not explicitly teach that the system 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hegstad/Shuvali/Powell with these teachings of Atreja to incorporate input specifying that an application is approved by a hospital and subsequently to use this as a determination point for adding additional approved users (as taught by Shuvali), with the motivation of only rolling out the application to additional users after based on a trigger condition that release to the first grouping was successful) (Shuvali at Claim 4).  

Regarding Claim 52, Hegstad/Shuvali/Powell teach the limitations of Claim 38. Claim 52 contains limitations that are the same or substantially similar to the limitations of Claim 38, and the discussion above with respect to Claim 38 is equally applicable to Claim 52. 


Conclusion
The following art not cited is made of record: 
US Publication 20170039507A1 to Parthipan, which teaches determining users for a limited product deployment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        

/JONATHAN DURANT/Primary Examiner, Art Unit 3619